Citation Nr: 0523518	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-35 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1959 to September 1961.  In addition, the veteran had 
subsequent Reserves service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The medical evidence is in relative equipoise as to whether 
the veteran's current bilateral hearing loss disability and 
tinnitus are related to noise exposure experienced during 
active service. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, a bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1110, 1113, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).

2.  With resolution of reasonable doubt in the veteran's 
favor, tinnitus was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2004).  

In addition, to establish service connection for bilateral 
hearing loss disability, the veteran is not obliged to show 
that his hearing loss was present during active military 
service.  However, if there is insufficient evidence to 
establish that a claimed chronic disability was present 
during service, the evidence must establish a nexus between 
his current disability and his in-service exposure to loud 
noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service medical records are negative for complaints of, 
treatment for, or diagnosis of hearing loss or tinnitus.  
Further, the Board notes that post-service medical evidence 
is absence of complaints of hearing loss or tinnitus for many 
years thereafter.

In March 2003, the veteran underwent a VA audiological 
examination, which showed normal hearing through 1000 Hz, 
which sloped to a moderately severe high frequency 
sensorineural hearing loss with good word recognition ability 
in his right ear, as well as normal hearing through 1000 Hz, 
which sloped to a severe high frequency sensorineural hearing 
loss with good word recognition ability in his left ear.  

The examiner expressed her opinion that the veteran's hearing 
defective "is not likely . . . the result of his military 
noise exposure."  In support of this conclusion, the 
examiner cited the veteran's service separation examination 
which reflected hearing acuity which was within normal 
limits.  

Also at the March 2003 VA audiological examination, the 
examiner noted the veteran's bilateral tinnitus.  In 
addition, the examiner expressed her opinion that the 
veteran's bilateral tinnitus "is not likely . . . the result 
of his military noise exposure."  In support of this 
conclusion, the examiner cited the veteran's account that his 
tinnitus had begun only two to three years prior to the 
examination and that his tinnitus is only periodic and, as 
such, occurs two to three times per week and lasts 
approximately five to ten minutes each time.  

Subsequently, at the personal hearing conducted via 
videoconferencing before the undersigned Acting Veterans Law 
Judge in March 2005, the veteran submitted copies of two 
letters from a private doctor.  Specifically, according to 
one such document, which was dated in January 2005, a private 
physician explained that he had treated the veteran for the 
past four years and that the veteran has been diagnosed with 
severe sensorineural hearing loss in the mid-, to high-, 
frequencies.  Importantly, this doctor expressed his opinion 
that "it is highly likely that . . . [the veteran's] hearing 
loss is a result of repeated exposures to high intensity 
noise while in the military."  

In support of this conclusion, the physician cited the 
veteran's in-service responsibilities as a tank commander.  
In particular, the doctor explained that the severity of the 
veteran's hearing loss, as well as the high-frequency 
component of this defective, "are certainly consistent with 
a history of acoustic trauma."  

The Board acknowledges that, in the January 2005 letter, the 
private physician did not discuss the veteran's tinnitus.  
Importantly, however, according to a report of an earlier 
private audiological evaluation completed in October 2002, 
the veteran was found to have significant bilateral tinnitus 
as well as bilateral mild to severe sensorineural hearing 
loss.  According to this report, "these test results are 
consistent with . . . [the veteran's] history of military 
hazardous noise exposure as a tank commander and marksman 
instructor."  

Notwithstanding the conflicting medical opinions, the Board 
finds that the claims should be granted.  First, while there 
were no complaints related to hearing loss and tinnitus for 
many years after service, the conflicting medical opinions 
regarding a medical nexus, at the very least, put the issue 
into equipoise.  As such, giving the veteran the benefit of 
the doubt, and based on the evidence outlined above, the 
Board finds that service connection is warranted for a 
hearing loss disability and for tinnitus. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Board is 
allowing the benefit sought on appeal, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



                        
____________________________________________
	LINDA ANNE HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


